             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 1 of 12




 1

 2

 3

 4                                                                           Hon. Ricardo S. Martinez
 5

 6
                              UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   BBC GROUP NV LLC, a Nevada Limited
     Liability Company,
 9                                                        No. 2:18-cv-01011-RSM
                     Plaintiff /
10                   Counterclaim Defendant,              DEFENDANTS’ MOTION TO COMPEL
                                                          DISCOVERY RESPONSES
11            vs.
                                                          NOTED FOR HEARING:
12   ISLAND LIFE RESTAURANT GROUP                         APRIL 19, 2019
     LLC, a Washington Limited Liability
13   Company; ALEX PRINDLE, a Washington
     Resident BRIAN O’CONNOR, a Washington
14   Resident,
15                   Defendant /
                     Counterclaim Plaintiff.
16

17                                        I. INTRODUCTION
18            Defendants Island Life Restaurant Group, LLC, Alex Prindle, and Brian O’Conner

19   (“Island Life”) request that this Court compel plaintiff BBC Group NV, LLC (“BBC”) to

20   produce responses to Island Life’s discovery requests.

21            Specifically, BBC should be required to provide complete answers and responses to

22   Interrogatories 3 and 6, and Requests for Production 2, 5, 9, and 11.

23            In addition, BBC should be required to pay for the costs for pursuing this motion, which

24   should not have been necessary.

25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 1
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 2 of 12




 1                                               II. FACTS
 2            A.     Plaintiff has delayed for months in providing discovery responses.
 3            In order to foster judicial economy and not waste this Court’s time through unnecessary

 4   repetition, Island Life hereby incorporates as set forth herein the facts and evidence set forth in

 5   the Declaration of Marc Rosenberg in Support of Defendants’ Motion to Compel, which

 6   declaration is being filed contemporaneously with this motion.

 7            In brief, Island Life propounded Interrogatories and Requests for Production on BBC on

 8   October 19, 2018. Rosenberg Decl., Ex. 1-Ex. 2. The primary discovery requests at issue here

 9   consist of the following 10 Requests for Production, and two Interrogatories that give context

10   to the following Requests for Production:

11            REQUEST FOR PRODUCTION NO. 1. Please provide all documents
              regarding the setup of the “Bok Bok” restaurants including any business plans,
12            meeting minutes, business model, and documents detailing the structure and
              organization of the restaurants.
13
              REQUEST FOR PRODUCTION NO. 2. Please produce documents related to
14            any expansion plans that you may have, and as specified in Interrogatory 2.
15            REQUEST FOR PRODUCTION NO. 3. Please identify any loan that BBC
              has secured to build and operate present and future “Bok Bok” restaurants.
16
              REQUEST FOR PRODUCTION NO. 4. Please produce those portions of
17            any diary, journal, calendar, or similar record kept by BBC or its
              officers/corporate representatives during the last five (5) years that refer to or
18            relate to the creation of, selection of, and use of the names “bok a bok,”
              “BOKBOK,” or “BOCBOC Chicken Delight.”
19
              “INTERROGATORY NO. 3. Set forth with particularity every element of
20            damages that you allege was incurred by you specifically as a result only of the
              acts and omissions that you allege were taken by Island Life Restaurant,
21            including special and general damages, if any, setting forth the amount of
              damage and the analysis used by you to compute the damages.”
22
              REQUEST FOR PRODUCTION NO. 5. Produce all documents that you
23            believe supports your response to the preceding interrogatory regarding
              damages.
24
              REQUEST FOR PRODUCTION NO. 6. Please produce documents that
25            reflect confusion between the marks bok a bok, BOKBOK, and/or BOCBOC

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 2
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 3 of 12




 1            Chicken Delight.
 2            REQUEST FOR PRODUCTION NO. 7. Other than documents containing
              attorney-client privileged or work product information, produce all documents
 3            that you possess related to your claimed right to use the name BOK BOK and/or
              BOCBOC Chicken Delight.
 4
              INTERROGATORY NO. 6. Please identify any communication that BBC or
 5            its officers/corporate representatives had, whether written or oral, in which it or
              its representatives discussed creation of, selection of, or use of the names bok a
 6            bok, BOKBOK, or BOCBOC Chicken Delight with anyone outside of BBC
              GROUP including the dates of the communications, persons involved with the
 7            communication, and the subject matter of the communication.
 8            REQUEST FOR PRODUCTION NO. 9. Please produce documents in your
              possession that support your answer to the preceding Interrogatory.
 9
              REQUEST FOR PRODUCTION NO. 10. Produce all evidence, other than
10            the assignment contract, that reflects that BOKBOK in Nevada received any
              goodwill from the restaurant BOCBOC Chicken Delight in New York.
11
              REQUEST FOR PRODUCTION NO. 11. Please produce all documents
12            exchanged between BBC and/or its attorneys and Guang-Yang Li and/or his
              attorneys.
13
     Ex. 2 [All Discovery Requests]; Ex. 4 [Highlighted Objections and Non-Answers].
14
              For months, Island Life sought repeatedly to obtain discovery responses from BBC,
15
     including obtaining a stipulated protective order with BBC, but months passed and not a single
16
     document was produced by BBC, and Island Life was unable to obtain a stipulated protective
17
     order. Rosenberg Decl. at ¶¶ 4-28, Exs. 1-11. This Court entered the Stipulated Protective
18
     Order on March 27, 2019, (Dkt 34), which the parties were finally able to complete and submit
19
     to this Court.
20
              Between October 19, 2018 and March 25, 2019, BBC did not produce a single page of
21
     documents in response to Island Life’s discovery requests.
22
              A discovery conference was held on March 25, 2019, at which time BBC promised to
23
     produce documents by April 3, 2019. Rosenberg Decl. at ¶ 29. BBC has not produced
24
     documents in response to Island Life’s discovery requests. Island Life now moves to compel.
25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 3
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 4 of 12




 1            B.     Plaintiff finally provided some discovery but they have failed to respond to
                     some discovery requests and others are still woefully inadequate; and
 2                   Defendant is prejudiced thereby.
 3            On April 3, 2019, Plaintiff did not provide any supplementation to Interrogatories No. 3

 4   and No. 6. Rosenberg Decl. at ¶ 32. While Plaintiff did finally produce some documents

 5   responsive to Island Life’s Requests for Production, they have continued to fail to respond to

 6   some, and some other responses are woefully inadequate. Id. While Island Life does not waive

 7   all grounds for objection at this time, the documents produced by Plaintiff on April 3, 2019

 8   were sufficient so that no motion will be brought as to Requests for Production 1, 4, 6, 7, and

 9   10, which had initially been the subject of the discovery conference. Id. at ¶ 33. However, the

10   responses to Interrogatories No. 3 and 6, and Requests for Production No. 2, 5, 9, and 11 are

11   still insufficient. Id. In general, with these discovery requests:

12            a.     Plaintiff has failed to provide documents supporting its claimed plans to expand

13   into Seattle (RFP 2);

14            b.     Plaintiff has failed to provide any specific identification as to any claimed

15   damages, and failed to provide any documents that would support any pf Plaintiff’s claims for

16   damages (ROG 3, RFP 5); and

17            c.     Other than one clearly insufficient email that it has improperly marked

18   “confidential,” Plaintiff has failed to provide any identification as to communications that it had

19   with either the owner of the New York restaurant BOCBOC Chicken Delight, Guang-Yang Li,

20   and/or his attorneys, or documents related to these communications, and related to the

21   assignment of the trademark to BBC (ROG 6, RFP 9, and 11).

22            Island Life is prejudiced by not having access to this information and these documents,

23   as it has no information to defend itself as BBC’s claims it intended to expand into Seattle with

24   several restaurants in the next year, how BBC claims to be damaged by any action that Island

25   Life has taken, or information that could show that the assignment of the trademark from the

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 4
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 5 of 12




 1
     New York restaurant to Plaintiff’s Nevada company is a sham. Rosenberg Decl. at ¶ 34.
 2
     As such, after months of attempts to obtain this information, we are filing this motion and
 3
     asking for the court’s assistance in obtaining this information and these documents. Id.
 4
                                III. ARGUMENT AND AUTHORITIES
 5
              A.     Certification pursuant to FRCP 37(a)(1) and 37(d)(1)(B).
 6
              Counsel for Island Life has held a discovery conference with BBC, and has repeatedly
 7
     sought in good faith to obtain the requested discovery responses, but has been unable to do so.
 8
     See in general Rosenberg Declaration, and attached exhibits.
 9
              B.     Standard on motion to compel
10
              The Federal Rules of Civil Procedure favor broad pre-trial discovery. Shoen v.
11            Shoen, 5 F.3d 1289, 1292 (9th Cir.1993). Courts have broad discretion to control
              discovery. See Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 833
12            (9th Cir. 2011). If no claim of privilege applies, parties may obtain discovery of
              any information that is “relevant to any party's claim or defense and proportional
13            to the needs of the case [.]” Fed. R. Civ. P. 26(b)(1). “Relevant information for
              purposes of discovery is information ‘reasonably calculated to lead to the
14            discovery of admissible evidence.’” Surfvivor Media, Inc. v. Survivor
              Productions, 406 F.3d 625, 635 (9th Cir.2005) (quoting Brown Bag Software v.
15            Symantec Corp., 960 F.2d 1465, 1470 (9th Cir.1992)).
16   Tedrow v. Boeing Employees Credit Union, 315 F.R.D. 358, 359 (W.D. Wash. 2016).

17            Mutual knowledge of all the relevant facts gathered by both parties is essential to proper

18   litigation. Hickman v. Taylor, 329 U.S. 495, 507, 67 S. Ct. 285, 392, 91 L. Ed. 451 (1947).

19   Pursuant to Rule 37(a), a party propounding discovery may seek an order compelling disclosure

20   when an opposing party has failed to respond or has provided evasive or incomplete responses.

21   Fed.R.Civ.P. 37(a)(3)(B). “[A]n evasive or incomplete disclosure, answer, or response must be

22   treated as a failure to disclose, answer, or respond.” Fed.R.Civ.P. 37(a)(4). “The party who

23   resists discovery has the burden to show that discovery should not be allowed, and has the

24   burden of clarifying, explaining, and supporting objections.” Everest Indem. Ins. Co. v. QBE

25   Ins. Corp., 980 F. Supp. 2d 1273, 1277 (W.D. Wash. 2013).

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 5
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 6 of 12




 1            C.      BBC’s broad general objections should be stricken.
 2            BBC’s discovery responses commence with a long list of “General Objections,” which

 3   are improper under FRCP 33 and 34. See Rosenberg Decl., Ex. 4 at pp. 2-5.

 4            General Objections” flout those duties [of FRCP 33 and 34]. They are a laundry
              list of objections devoid of any explanation of how each objection applies to the
 5            request to which it is allegedly responsive. They give a person reading them no
              basis to determine where its objections end and its responses begin. They give a
 6            person reading them no basis to begin a discussion about whether Expedia has
              made a reasonable effort to identify responsive information or documents. E
 7
     Weidenhamer v. Expedia, Inc., No. C14-1239RAJ, 2015 WL 1292978, at *7 (W.D. Wash. Mar.
 8
     23, 2015).
 9
              Using “General Objections” … is a per se violation of the Federal Rules of Civil
10            Procedure. It is per se sanctionable. It is bad faith, it is contrary to the principles
              of civility that the court expects from parties who appear before it, and it is
11            contrary to the spirit of the Federal Rules of Civil Procedure, which are intended
              to promote discovery, not obstruction.
12
     Id. at *8.
13
              This Court should strike BBC’s General Objections.
14
              D.      BBC has failed to adequately answer Interrogatory No 3 and 6.
15
              An interrogatory may relate to any matter that may be inquired into under Rule
16            26(b). An interrogatory is not objectionable merely because it asks for an
              opinion or contention that relates to fact or the application of law to fact, but the
17            court may order that the interrogatory need not be answered until designated
              discovery is complete, or until a pretrial conference or some other time.
18
     FRCP 33(a)(2).
19
              “The responding party must serve its answers and any objections within 30 days after
20
     being served with the interrogatories. A shorter or longer time may be stipulated to under Rule
21
     29 or be ordered by the court.” FRCP 33(b)(2). “Each interrogatory must, to the extent it is not
22
     objected to, be answered separately and fully in writing under oath.” FRCP 33(b)(3). “The
23
     grounds for objecting to an interrogatory must be stated with specificity. Any ground not stated
24

25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 6
     2:18-cv-01011-RSM
     6497286.doc
               Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 7 of 12




 1
     in a timely objection is waived unless the court, for good cause, excuses the failure.”
 2
     FRCP 33(b)(4).
 3
               Island Life provided discovery requests to BBC on October 19, 2018. Rosenberg Decl.,
 4
     Exs. 1-2.       Responses to Island Life’s Interrogatories were due on November 19, 2018.
 5
     Interrogatory No. 3 asks for BBC to specify all damages it is claiming, setting forth the amount
 6
     of damage and the analysis used by you to compute the damages. Plaintiff has only stated it is
 7
     claiming “actual damages” and “statutory damages,” and that damages will be addressed by an
 8
     expert. BBC does not provide a single statement as to what the “actual damages” are, what the
 9
     “statutory damages” are, or how such damages are computed.1
10
               BBC did not provide any legitimate response to Interrogatories No. 3 and 6 between
11
     October 19, 2018 and the present, despite entry of a stipulated protective order.
12
               This Court should strike any defenses BBC was asserting and order it to fully answer
13
     Interrogatories No. 3 and 6.
14
               E.       BBC has failed to provide any documents in response to Requests for
15                      Production 2, 5, 9, and 11.
16             A party may serve on another party a request to produce and permit the requesting party

17   to inspect, copy, test, or sample the items in the responding party's possession, custody, or

18   control. FRCP 34(a)(1). The party to whom the request is directed must respond in writing

19   within 30 days after being served. FRCP 34(b)(2)(A). The production of documents must be

20   completed no later than the time for inspection specified in the request or another reasonable

21   time specified in the response. FRCP 34(b)(2)(B).

22             Island Life provided discovery requests to BBC on October 19, 2018. Rosenberg Decl.,

23   Exs. 1-2. Responses to Island Life’s Requests for Production were due on November 19, 2018.

24

25       1
             Request for Production No. 5 asks for documents to support the damage claims.

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 7
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 8 of 12




 1
     BBC did not produce a single document between October 19, 2018 and April 3, 2019, despite
 2
     entry of a stipulated protective order.
 3
              Listed by the Request for Production numbers below, Island Life’s Requests for
 4
     Production are few and targeted, seeking documents as documents related to:
 5
               (2) BBC’s plans for expansion;
 6
              (5) BBC’s damage claims;
 7
              (9) BBC’s communications with anyone outside of BBC regarding the creation of,
 8
     selection of, or use of the names bok a bok, BOKBOK, or BOCBOC Chicken Delight;
 9
              (11) Documents exchanged between BBC and/or its attorneys and Guang-Yang Li
10
     and/or his attorneys, Guang-Yang Li being the initial owner of the mark BOCBOC Chicken
11
     Delight in New York.
12
              This Court should strike any defenses BBC was asserting and order it to fully produce
13
     all documents in its possession that are responsive to Requests for Production 2, 5, 9, and 11.
14
              F.     Island Life is prejudiced by an inability to obtain the requested
15                   information.
16            Without waiving the right to point out additional inadequate discovery responses later

17   on, Plaintiff has failed to provide as least the following discovery:

18            1.     Documents supporting its claimed plans to expand into Seattle (RFP 2);

19            2.     Any specific identification as to any claimed damages, and failed to provide any

20   documents that would support any of Plaintiff’s claims for damages (ROG 3, RFP 5); and

21            3.     Identification as to communications that it had with either the owner of the New

22   York restaurant BOCBOC Chicken Delight, Guang-Yang Li, and/or his attorneys, or

23   documents related to these communications, and related to the assignment of the trademark to

24   BBC, other than one email improperly marked as “confidential.” (ROG 6, RFP 9, and 11).

25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 8
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 9 of 12




 1
              Island Life is prejudiced by not having access to this information and these documents,
 2
     as it has no information to defend itself as BBC’s claims it intended to expand into Seattle with
 3
     several restaurants in the next year, how BBC claims to be damaged by any action that Island
 4
     Life has taken, or information that could show that the assignment of the trademark from the
 5
     New York restaurant to Plaintiff’s Nevada company is a sham. Rosenberg Decl. at ¶ 34.
 6
     As such, after months of attempts to obtain this information, we are filing this motion and
 7
     asking for the court’s assistance in obtaining this information and these documents. Id.
 8
              G.      Sanctions.
 9
              “The court where the action is pending may, on motion, order sanctions if … a party,
10
     after being properly served with interrogatories under Rule 33 or a request for inspection under
11
     Rule 34, fails to serve its answers, objections, or written response.” FRCP 37(d)(1)(A).
12
     “A failure described in Rule 37(d)(1)(A) is not excused on the ground that the discovery sought
13
     was objectionable, unless the party failing to act has a pending motion for a protective order
14
     under Rule 26(c).” FRCP 37(d)(2). No motion for protective order has been made.
15
              Pursuant to FRCP 37(d)(3), sanctions may include any of the orders listed in Rule
16
     37(b)(2)(A)(i)-(vi). These are:
17
              (i) directing that the matters embraced in the order or other designated facts be taken as
18
     established for purposes of the action, as the prevailing party claims;
19
              (ii) prohibiting the disobedient party from supporting or opposing designated claims or
20
     defenses, or from introducing designated matters in evidence;
21
              (iii) striking pleadings in whole or in part;
22
              (iv) staying further proceedings until the order is obeyed;
23
              (v) dismissing the action or proceeding in whole or in part;
24
              (vi) rendering a default judgment against the disobedient party; or
25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 9
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 10 of 12




 1
              (vii) treating as contempt of court the failure to obey any order except an order to
 2
     submit to a physical or mental examination.
 3
              Instead of or in addition to these sanctions, the court must require the party
 4            failing to act, the attorney advising that party, or both to pay the reasonable
              expenses, including attorney's fees, caused by the failure, unless the failure was
 5            substantially justified or other circumstances make an award of expenses unjust.
 6   FRCP 37(d)(3).

 7            Here, while there were three separate law firms representing BBC during this time

 8   period, there was arguably a period between March 1-12 that was excusable as to one law firm.

 9   During this time, counsel for BBC, Mr. Bayramoglu, advised that his grandmother had passed

10   away, and then recommenced the discovery process by his own actions. See Rosenberg Decl.

11   at ¶¶ 21-26, Ex. 9-10. Id.

12            Even assuming there was justification for not producing documents within this 12-day

13   period, there was no justification for failing to produce a single page of documents between

14   October 19, 2018 and April 3, 2019, which is close to six (6) months without production. Thus,

15   for argument sake, even if this 12 days was justifiable, and one month during the period in

16   which the discovery was propounded until it was due, there was about four (4) full months of

17   time during which there was no justification for withholding discovery responses.

18            As such, Island Life requests the following sanctions.

19            1.     BBC should be ordered to pay compensation for the fees and costs to bring this

20   motion, and all of the additional time in seeking discovery, which should have been

21   unnecessary; and

22            2.     BBC should be prohibited from introducing as evidence any improperly

23   withheld documents.

24

25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 10
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 11 of 12




 1                                         IV. CONCLUSION
 2            For the reasons set forth herein, BBC should be required to provide complete responses

 3   to Island Life’s discovery requests within 10 days of the entry of an order on this motion to

 4   compel (ROGs 3 and 6, and RFPs 2, 5, 9, and 11), pay for the costs for pursuing this motion,

 5   which should not have been necessary, and be precluded from introducing as evidence any

 6   documents that it failed to timely produce.

 7            Respectfully submitted this 4th day of April, 2019.

 8                                                    LEE SMART, P.S., INC.
 9                                                    By: s/ Marc Rosenberg_____________
                                                        Joel Wright, WSBA No. 8625
10                                                      Marc Rosenberg, WSBA No. 31034
                                                        Of Attorneys for Defendant /
11                                                      Counterclaim Plaintiff
                                                        Island Life Restaurant Group
12
                                                         1800 One Convention Place
13                                                       701 Pike Street
                                                         Seattle, WA 98191
14                                                       (206) 624-7990
                                                         mr@leesmart.com
15

16

17

18
19

20

21

22

23

24

25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 11
     2:18-cv-01011-RSM
     6497286.doc
             Case 2:18-cv-01011-RSM Document 36 Filed 04/04/19 Page 12 of 12




 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the date provided at the signature below, I electronically filed
 3   the preceding document with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the following individual(s):
 5
              Joseph Chalverus             joechalverus@gmail.com
 6
              Nihat Deniz Bayramoglu      Deniz@Bayramoglu-Legal.com
 7
              Ruth L Wylie                lynette@apexjuris.com, office@apexjuris.com
 8
              Tracy M Heims               tracy@apexjuris.com
 9

10            I certify under penalty of perjury under the laws of the United States of America that the

11   foregoing is true and correct to the best of my knowledge.

12            Respectfully submitted this 4th day of April, 2019.

13                                                     LEE SMART, P.S., INC.
14                                                     By: s/ Marc Rosenberg_____________
                                                         Joel Wright, WSBA No. 8625
15                                                       Marc Rosenberg, WSBA No. 31034
                                                         Of Attorneys for Defendant /
16                                                       Counterclaim Plaintiff
                                                         Island Life Restaurant Group
17
                                                          1800 One Convention Place
18                                                        701 Pike Street
                                                          Seattle, WA 98191
19                                                        (206) 624-7990
                                                          mr@leesmart.com
20

21

22

23

24

25

     DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     RESPONSES - 12
     2:18-cv-01011-RSM
     6497286.doc
